Case 2:18-cv-05752-BRM-JSA Document 84 Filed 07/30/21 Page 1 of 2 PageID: 541




                                                     July 30, 2021

VIA ECF

Honorable Jessica S. Allen, U.S.M.J.
U.S. District Court for the District of New Jersey
Martin Luther King Jr. Building & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07102

   Re: Adapt Pharma Operations Limited et al v. Teva Pharmaceuticals USA, Inc. et al.,
       Civil Action No. 2:18-cv-05752-BRM-JSA

Dear Judge Allen:

       We, along with Williams & Connolly LLP, represent Plaintiffs in the above-referenced

matter. With Walsh Pizzi O’Reilly Falanga LLP and Sterne, Kessler, Goldstein, & Fox, P.L.L.C.,

counsel for Defendants, we write further to Your Honor’s July 15, 2021 Order (ECF No. 83)

regarding the status of the above-referenced matter (“the 2 mg Naloxone Case”).

       One April 9, 2018, Plaintiffs filed the Complaint in the above-referenced matter alleging

that Teva’s proposed generic versions of Plaintiff’s naloxone hydrochloride nasal spray, 2

mg/spray (“Teva’s Proposed Product”) infringed several patents owned by Plaintiffs. (ECF No.

1.) Teva filed an Answer and Counterclaims on June 8, 2018. (ECF No. 7.) On February 21,

2020, the parties exchanged initial disclosures and some document discovery has been exchanged.

       On July 28, 2020, the Court entered an Order (“the Stay Order”) staying the 2 mg Naloxone

Case pending resolution of any appeal in Civil Action No. 16-7721 (“the 4 mg Naloxone Case”).

(ECF No. 81.) The appeal of the 4 mg Naloxone Case is currently pending before the United

States Court of Appeals for the Federal Circuit as Adapt Pharma Operations v. Teva

Pharmaceuticals USA, Inc., Case No. 20-2106 (“the 4 mg Naloxone Case Appeal”), with oral

argument set for August 2, 2021. Per the Stay Order, the 2 mg Naloxone Case will remain stayed
Case 2:18-cv-05752-BRM-JSA Document 84 Filed 07/30/21 Page 2 of 2 PageID: 542



Honorable Jessica S. Allen, U.S.M.J.
July 30, 2021
Page 2



until 30 days after the issuance of a mandate in the 4 mg Naloxone Case Appeal. And, per the

Stay Order, the parties will provide the Court with a joint status update no later than the day on

which the stay expires. Therefore, at this time, the parties do not see a need to either lift or modify

the Stay Order.

       If the Court has anything further it would like to discuss with the parties, the parties will

make themselves available at the Court’s convenience. The parties thank the Court for its time

and assistance in this matter.


                                               Respectfully,

                                               s/ Charles H. Chevalier
                                               Charles H. Chevalier


cc:    Counsel of Record (via ECF & email)
